— Judgment of the Supreme Court, New York County (Goldman, J.), rendered on November 6, 1980 convicting defendant of four counts of burglary in the second degree and four counts of criminal possession of stolen property in the third degree and imposing sentence as a predicate violent felony offender, modified to the extent of vacating the sentence and remanding the matter for resentencing as a predicate felon, and, except as modified, affirmed. We find no merit to the issues raised by defendant with respect to his guilt. However, upon sentencing, the prosecution filed an information charging defendant with being a predicate violent felony offender. The violent predicate felony relied on by the prosecution was a 1972 conviction for attempted robbery in the third degree. Commendably, the People now concede that the predicate crime, although a felony, was not a violent felony. Accordingly, we modify to vacate the sentences imposed and remand for the purpose of sentencing defendant as a predicate felony offender. Concur — Kupferman, J. P., Carro, Silverman, Bloom and Milonas, JJ.